ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that CHARLES L. FEELY of NEW YORK, NEW YORK, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that CHARLES L. FEELY is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHARLES L. FEELY, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that CHARLES E. FEELY show cause before this Court on Tuesday, October 8, 1996, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that CHARLES L. FEELY be restrained and enjoined from practicing law during the period of his suspension *478and that he comply with Rule 1:20-20 dealing with suspended attorneys.